Title: From Alexander Hamilton to James Wilkinson, [8 August 1800]
From: Hamilton, Alexander
To: Wilkinson, James



[New York, August 8, 1800]
Dear Sir:

I have received your letter from Washington, my wishes in every thing accord with yours. I shall be glad of every opportunity of brightening the charm. As soon as possible I will send you the information you desire. A change of office has deranged my Military papers and will occasion some delay. Major Rensselaer unwilling to quit goes to ascertain the possibility of remaining. I am of opinion that the thing is still in the discretion of the President. You I know are his friend.
Your truly

A. H.
To General Wilkinson.
